DETAILED ACTION
In Response to restriction filed on 08/31/2022, claims 1-13 are pending. Claims 12-13 are withdrawn based on restriction requirement. Claims 1-11 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Group I, claims 1-11, drawn to a three-dimensional modeling apparatus.
Group II, claim 12, drawn to a control apparatus of a three-dimensional modeling apparatus.
Group III, claim 13, drawn to a method for manufacturing a modeled object using three-dimensional modeling apparatus. 
Claims 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 08/31/2022.
Applicant’s election without traverse of Claims 1-11 in the reply filed on 08/31/2022 is acknowledged.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2020 and 02/24/2022 were filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 2 is objected to because of the following informalities: the phrase “wherein a guide portion” should read as “further comprising a guide portion”.  Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
In Claim 1, the limitation “a blower unit that performs blowing” has been interpreted under 112(f) as a means plus a functional limitation because of the combination of a non-structural generic placeholder “unit” and functional limitation “performs blowing” without reciting sufficient structure, material, or acts for performing the claimed function. The corresponding structure in the specification is “The blower unit 160 is, for example, a blower fan. In addition, the blower unit 160 may be configured to include a cooling apparatus for blowing a cold wind. The cooling apparatus is, for example, an apparatus that performs cooling through water cooling or with a Peltier element”. ([0035]). 
In Claim 10, the limitation “an irradiation unit that irradiates” has been interpreted under 112(f) as a means plus a functional limitation because of the combination of a non-structural generic placeholder “unit” and functional limitation “irradiates” without reciting sufficient structure, material, or acts for performing the claimed function. The corresponding structure in the specification is “the irradiation unit 130 includes a light source and a driving apparatus for the optical drawing system, and performs light irradiation on the curable composition 20 under the control of the control unit 140. The irradiation unit 130 may further include optical components such as a lens and a shutter”. ([0029]). 
In Claim 10, the limitation “a control unit that controls” has been interpreted under 112(f) as a means plus a functional limitation because of the combination of a non-structural generic placeholder “unit” and functional limitation “controls” without reciting sufficient structure, material, or acts for performing the claimed function. The corresponding structure in the specification is “any combination of hardware and software based on a CPU, a memory, a program for realizing the components in this diagram that is loaded onto the memory, storage media such as a hard disk for storing the program, and an interface for network connection of any computer.” ([0014]). 
In Claim 11, the limitation “a blowing control unit that controls” has been interpreted under 112(f) as a means plus a functional limitation because of the combination of a non-structural generic placeholder “unit” and functional limitation “controls” without reciting sufficient structure, material, or acts for performing the claimed function. The corresponding structure in the specification is “any combination of hardware and software based on a CPU, a memory, a program for realizing the components in this diagram that is loaded onto the memory, storage media such as a hard disk for storing the program, and an interface for network connection of any computer.” ([0014]). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation “a region that overlaps a region of the model object in which a shape accuracy is most required”. The metes and bonds of the limitation is unclear and it is difficult to ascertain the scope of a region where shape accuracy is most required which render the claim as indefinite. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 and 10 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US2016/0288412 (“Stampfl et al” hereinafter Stampfl).
Regarding Claim 1, Stampfl teaches a three-dimensional modeling apparatus ([0037]) comprising: 
a container (Figure 1, tank 1) that accommodates a curable composition (Figure 1, photopolymerizable material 6); 
a carrier (Figure 1, construction platform 5) that is configured to face an inner surface of the container and to have a variable distance with respect to the inner surface (Figure 1, the platform 5 is movable by a lifting mechanism such that its lower side is immersed in the fill of photopolymerizable material 6 and approaches the tank bottom 2 [0062]); and 
a blower unit that performs blowing between the carrier and the container ([0027], various cooling units may be use to accelerate cooling such that uncured photopolymerizable material adhering to the part of the shaped body formed on the construction platform is allowed to solidify), wherein, in a case where the curable composition is cured in the container (Figure 8), a modeled object (Figure 8, shaped body 28 with two overhanging portions 29) and a support portion (Figure 8, support bodies 30), which connects the carrier and the modeled object (Figure 8), are formed, and wherein a wind from the blower unit is at least temporarily output toward at least one of the modeled object and the support portion ([0027], the air in motion to cool the uncured photopolymerizable material).
Regarding Claim 2, Stampfl teaches the three-dimensional modeling apparatus according to claim 1, wherein a guide portion (Figure 8, overhanging portions 29), which changes an orientation of the wind from the blower unit to a direction toward the modeled object (the present of the overhanging portions will change the direction of the wind), is formed between the carrier and the modeled object (Figure 8, overhanging portions 29 is formed between construction platform 5 and the shaped body 28), and wherein the wind from the blower unit is at least temporarily output toward the guide portion ([0027], the air in motion is to cool the uncured photopolymerizable material which is what formed the guide portion).
Regarding Claim 3, Stampfl teaches the three-dimensional modeling apparatus according to claim 2, wherein the guide portion is provided integrally with the support portion (Figure 8, overhanging portions 29 are attached to the support bodies 30 and [0073], the support bodies 30 assume the function of a construction platform for the overhanging portions 29).
Regarding Claim 4, Stampfl teaches the three-dimensional modeling apparatus according to claim 3, wherein the guide portion has a blade-shaped structure joined to the support portion (Figure 8, overhanging portions 29 is implied to have a blade-shaped structure and is joined to the support bodies 30 [0073]).
Regarding Claim 10, Stampfl teaches the three-dimensional modeling apparatus according to claim 2, wherein the curable composition is photocurable (Figure 8, photopolymerizable material 6), wherein at least a part of the container is provided with a light transmission portion (Figure 8, the device comprises a tank 1 whose tank bottom 2 is transparent or translucent at least in a partial region 3), wherein the three-dimensional modeling apparatus further comprises an irradiation unit (Figure 8, exposure unit 4) that irradiates the curable composition between the carrier and the light transmission portion with light via the light transmission portion (Figure 8 and [0060]), and a control unit that controls a position of the carrier ([0055], the control unit is preferably arranged to adjust the thickness of the layer, i.e. the distance between the construction platform, or the last layer produced, and the tank bottom via the lifting mechanism) and the irradiation unit ([0060], the intensity of the exposure unit 4 is controlled by a control unit), and wherein the control unit controls the position of the carrier and the irradiation unit so that the guide portion is formed (the control unit controls both the construction platform and the exposure unit, thus it is implies that a guide portion can be formed. Limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-9 are rejected under 35 U.S.C. 103 as being unpatentable over US2016/0288412 (“Stampfl et al” hereinafter Stampfl).
Regarding Claim 5, Stampfl teaches the three-dimensional modeling apparatus according to claim 3, but fails to explicitly teach wherein the guide portion is a tapered portion that becomes thinner in a direction toward the modeled object from the support portion.
However, Stampfl teaches the guide portion is an overhanging portion and is attached to the support bodies (Figure 8 and [0073]). The instant specification did not point out the significance of the shape of the guide portion, thus, one of ordinary skill in the art would found the shape of the guide portion to be a matter of choice and the particular configuration of the claimed guide portion is insignificant. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) and MPEP 2144.04(IV)(B).
Regarding Claim 6, Stampfl teaches the three-dimensional modeling apparatus according to claim 2, but fails to explicitly teach wherein the guide portion is provided to cause the wind from the blower unit to be directed to a predetermined target region of the modeled object.
However, Stampfl teaches an overhanging portions 29 are attached to the support bodies 30 and  the air in motion is to cool the uncured photopolymerizable material which is what formed the guide portion ([0027]). The present of the overhanging portion will change the direction of the wind since it is in the path of the air motion. Therefore, it would have been obvious to one of ordinary skill in the art to understand the overhanging portion is capable of directing the wind to a predetermined target region based on the location at which the overhanding portion is form. Limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114.
Regarding Claim 7, Stampfl teaches the three-dimensional modeling apparatus according to claim 6, wherein the target region comprises a point farthest from a periphery of the modeled object when the modeled object is viewed from a direction perpendicular to the inner surface facing the carrier (All target region will have a point farthest from a periphery of the modeled object, thus, the apparatus of Stampfl is capable of having a target region with a point with the above structure. Limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114).
Regarding Claim 8, the modified Stampfl teaches the three-dimensional modeling apparatus according to claim 6, wherein the target region comprises a region that overlaps a region of the modeled object in which a shape accuracy is most required when viewed from a direction perpendicular to the inner surface facing the carrier (All target region can have a region that overlaps a region of modeled object, thus, the apparatus of Stampfl is capable of having a target region that overlaps a region of modeled object. Limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114).
Regarding Claim 9, the modified Stampfl teaches the three-dimensional modeling apparatus according to claim 6, wherein the target region comprises a region that is initially exposed from the curable composition in the modeled object (All target region can have a region that is initially exposed from the curable composition in the modeled object, thus, the apparatus of Stampfl is capable of having a target region with a region that is initially exposed from the curable composition with the above structure. Limitations directed toward the capabilities or intended uses of the apparatus are given patentable weight to the extent which effects the structure of the apparatus. MPEP 2114).
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US2016/0288412 (“Stampfl et al” hereinafter Stampfl) as applied to claim 1 above, and further in view of JP2005/0131938 (Morohoshi), machine translation provided.
Regarding Claim 11, Stampfl teaches the three-dimensional modeling apparatus according to claim 1, but fails to explicitly teach the apparatus further comprising: a blowing control unit that controls the blower unit wherein the blowing control unit controls a timing of blowing from the blower unit based on a timing at which at least a part of the modeled object starts to be exposed from the curable composition in the container. 
However, Morohoshi teaches a blowing control unit (Figure 1, monitoring unit 600 controls the cooling blower fan 901 and [0024]) that controls the blower unit wherein the blowing control unit controls a timing of blowing from the blower unit based on a timing at which at least a part of the modeled object starts to be exposed from the curable composition in the container ([0024], the cooling blower fan 901 may be operated at all times, and it is also possible to control the blowing conditions such as the start / stop of blowing, the blowing amount, the blowing temperature, and the like by a command from the monitoring unit 600).
Stampfl and Morohoshi are considered to be analogous to the claimed invention because both are in the same field of method capable of performing high-precision and high-speed optical modeling by suppressing a temperature change of a cured resin layer accompanying a photocuring reaction. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modified the apparatus as taught by Stampfl to incorporated a blowing control unit that controls the blower unit to control the air blowing conditions so that the surface temperature of the cured resin surface can be kept more uniform ([0024]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY) YE
Examiner
Art Unit 1754

/LEITH S SHAFI/Primary Examiner, Art Unit 1744